ZEHMER, Judge.
In this workers’ compensation case the employer, Heath & Company, and the carrier, The Travelers Insurance Company, have appealed the award of temporary total disability benefits to claimant William Greif-zu.
There is competent substantial evidence in the record to support the award of benefits, and we affirm that point without discussion.
Appellants also argue that the deputy commissioner erred in ordering payment for the unauthorized services of the psychiatrist, Dr. Lakdawala. Dr. Lakdawala saw claimant on nine occasions between November 20, 1987 and January 25, 1988, but failed to timely report to the employer or carrier his evaluation and treatment of claimant as required by section 440.13, Florida Statutes. A health care provider may, however, be excused from non-compliance with this statutory requirement upon a showing of “good cause.” Section 440.-13(2)(b), Florida Statutes (1987). In enforcing this provision, we have required the deputy commissioner to make a finding of good cause where a failure to report is excused. Fuchs Baking Company v. Estate of Szlosek, 466 So.2d 415 (Fla. 1st DCA 1985), Vannice Construction Company v. Silverman, 419 So.2d 369 (Fla. 1st DCA 1982), Cedars of Lebanon Health Care Center, Inc. v. Summerset, 409 So.2d 185 (Fla. 1st DCA 1982). The record contains competent, substantial evidence to support the deputy’s finding that the services of Dr. Lakdawala were reasonably necessary and that he should be paid therefor. However, claimant concedes that we should reverse and remand for an express determination of good cause to excuse the failure to timely file the required reports and the prejudice, if any, to the employer and carrier as a result thereof, and we agree.
REVERSED AND REMANDED.
WENTWORTH and NIMMONS, JJ., concur.